MEMORANDUM **
Patrick Bernard Bell appeals pro se from the district court’s summary judgment in favor of Oakland police officers in his 42 U.S.C. § 1983 action alleging he was unlawfully arrested in violation of the Fourth Amendment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Beene v. Terhune, 380 F.3d 1149, 1150 (9th Cir.2004), and we affirm.
The district court properly granted summary judgment to the officers because Bell failed to raise a genuine issue of material fact as to whether the officers had a reasonable suspicion that Bell violated his parole. See United States v. Stokes, 292 F.3d 964, 967 (9th Cir.2002).
Bell’s contention that the officers’ failure to note in their reports that they recognized him is unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.